Citation Nr: 0801873	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-24 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
degenerative arthritis of the cervical spine with upper 
extremity radiculopathy.

2.  Entitlement to a rating in excess of 20 percent for 
chronic lumbosacral strain.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral inguinal hernias, post-operative.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1978 to 
January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a local RO hearing in November 2004.  

In July 2004, the veteran requested to attend a video 
conference hearing before the Board.  He failed to report for 
a video conference hearing scheduled in April 2007.  

The issues of entitlement to a rating in excess of 20 percent 
for chronic lumbosacral strain and entitlement to a rating in 
excess of 10 percent for bilateral inguinal hernias, 
post-operative, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will inform 
the veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  An April 1987 rating decision denied service connection 
for arthritis of the cervical spine.  The veteran submitted a 
timely notice of disagreement but failed to perfect the claim 
by the timely submission of a substantive appeal.  The April 
1987 rating decision is final.  

2.  Some of the evidence received since the April 1987 rating 
decision bears directly or substantially upon the issue of 
entitlement to service connection for degenerative arthritis 
of the cervical spine, is not duplicative or cumulative in 
nature and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The preponderance of the evidence of record is against a 
finding that the veteran injured his cervical spine as a 
result of an accident which occurred during active duty.  


CONCLUSIONS OF LAW

1.  The April 1987 rating decision, which denied entitlement 
to service connection for degenerative arthritis of the 
cervical spine, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the April 1987 rating 
decision is new and material, and the claim for service 
connection for degenerative arthritis of the cervical spine 
has been is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.  Degenerative arthritis of the cervical spine was not 
incurred in or aggravated during active service, is not 
related to the service-connected disability of the low back, 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in June 2003 and 
May 2005 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and adjudicated by this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the May 2005 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim as well as notice of the types of 
evidence necessary to establish an effective date or a 
disability evaluation for the issue on appeal in a March 2006 
letter.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Accordingly, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  

With regard to the veteran's claim of entitlement to service 
connection for degenerative arthritis of the cervical spine, 
VA did not comply with holdings in Kent.  As demonstrated 
below, however, the Board has determined that new and 
material evidence has been received to reopen the claims.  
There is no prejudice to the veteran by VA's failure to 
comply with Kent.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded an appropriate VA 
examination.  The veteran failed to report for VA 
examinations scheduled in May, June and July of 2005 without 
good cause.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue adjudicated by this appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
degenerative arthritis of the cervical spine with upper 
extremity radiculopathy.

In November 1986, the veteran submitted a claim of 
entitlement to service connection for back and leg 
conditions.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In April 1987, the RO denied service connection for arthritis 
of the cervical spine.  The evidence of record consisted of 
the service medical records, VA clinical records and the 
report of a VA examination.  The RO found that the service 
medical records were negative for any findings related to 
degenerative arthritis of the cervical spine.  Post-service 
VA clinical records were referenced as revealing degenerative 
arthritic changes at C4-C5 on X-ray.  The veteran had been 
treated since 1984 with complaints of back, neck and musculo-
skeletal pain.  An April 1987 report of VA examination was 
noted as resulting in a diagnosis of chronic low back pain.  
The RO found that there was no evidence of the existence of 
cervical arthritis in service or within one year after 
discharge from service.  

The veteran was informed of the April 1987 RO decision in May 
1987.  In July 1987, a notice of disagreement was received, 
in part, for the denial of the claim of arthritis of the 
spine.  A statement of the case was issued to the veteran in 
October 1987.  The veteran did not perfect his appeal with 
the timely submission of a substantive appeal.  The next 
communication received by VA pertaining to the veteran's 
claims was a December 1988 communication from the veteran's 
Congressman.  VA clinical records were received within the 
one year appeal period but these dealt with treatment for the 
veteran's low back problem and for vocational rehabilitation.  
They do not act to extend the time limit upon which a 
substantive appeal must have been received by VA.  Rating 
decisions that are not timely perfected are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The April 1987 RO 
decision which denied service connection for degenerative 
arthritis of the cervical spine is final.  

In December 2002, the veteran submitted a request for 
increased compensation due to neck and arm problems which he 
alleged were secondary to his service-connected low back 
disability.  The RO construed this as an attempt to reopen 
the claim of entitlement to service connection for 
degenerative arthritis of the cervical spine and expanded the 
issue to include upper extremity radiculopathy.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance. See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

The evidence received subsequent to the April 1987 RO 
decision which denied service connection for degenerative 
arthritis of the cervical spine consists of VA and private 
clinical records, statements and testimony from the veteran 
and the reports of VA examinations.  The most significant of 
the evidence received, for the purposes of reopening the 
claim, consists of medical records and statements from L.L., 
M.D.  The clinical records reveal the physician has been 
treating the veteran since the early 2000's.  In February 
2002, she opined that the veteran was unemployable as a 
result of lumbar and cervical radiculopathy.  In April 2002, 
she wrote that the veteran had severe degenerative joint 
disease affecting his neck, lower back and extremities.  In 
July 2002, Dr. L.L. wrote that it was as likely as not that 
the veteran's current neck and both arm conditions were 
directly related to his current service-connected low back 
disability.  In October 2003, Dr. L.L. reported that she had 
reviewed the veteran's medical records and noted that the 
veteran gave a history of a neck injury in 1982 while in the 
service.  The physician opined that the veteran's ongoing 
cervical spine condition including arthritis was, as likely 
as not, related to his past injury that was sustained while 
in the military.  

The examiner who conducted a June 2003 VA examination 
diagnosed degenerative arthritis of the cervical spine with 
chronic C5-C6 radiculopathy.  He noted that the veteran 
reported he injured his neck while on duty on board a ship 
which led the examiner to believe that the cervical spine 
injury was a service-connected injury.  

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for degenerative arthritis of the cervical spine.  
Some of the evidence from Dr. L.L., particularly the October 
2003 opinion, links a currently existing cervical spine 
disability to the veteran's active duty service.  
Furthermore, the examiner who conducted the June 2003 VA 
examination also found that a cervical spine disability was 
linked to active duty based on the veteran's self-reported 
history.  As noted above, for purposes of reopening a claim, 
the credibility of newly submitted evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the letters from the veteran's private 
physician, L.L., M.D., and the report of the June 2003 VA 
examination which were received subsequent to the April 1987 
rating decision bear directly or substantially upon the issue 
of entitlement to service connection for degenerative 
arthritis of the cervical spine, are not duplicative or 
cumulative in nature and are so significant that they must be 
considered in order to fairly decide the merits of the claim.

The Board will now adjudicate the re-opened claim of 
entitlement to service connection for degenerative arthritis 
of the cervical spine on a de novo basis.  The Board finds 
that there is no prejudice to the appellant by the Board 
proceeding to address the merits of this claim in this 
decision.  VA has already met all notice and duty to assist 
obligations to the appellant under the law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so through his appointed representative.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board finds that there is competent evidence of record 
documenting the current existence of degenerative arthritis 
of the cervical spine.  An April 1986 X-ray examination of 
the cervical spine was interpreted as revealing moderate 
degenerative osteoarthritic changes of C4-C5.  Thereafter, 
the clinical records document the presence of this 
disability.

Additionally, there is some evidence of record which links 
the currently existing degenerative arthritis of the cervical 
spine to the veteran's active duty service.  

The veteran has argued that he currently experiences 
degenerative arthritis of the cervical spine which he 
attributes to an accident which occurred while he was on 
active duty.  The veteran, however, is a lay person.  As a 
lay person however, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
a cervical spine disability is without probative value. 

As set out above, L.L., M.D., has submitted two letters in 
support of the veteran's claim.  In the July 2002, statement, 
the physician opined that it was as likely as not that the 
veteran's current neck condition was directly related to his 
current service-connected low back disability.  In October 
2003, the physician wrote that she had reviewed the veteran's 
medical records and noted that the veteran gave a history of 
a neck injury in 1982 while in the service.  The physician 
opined that the veteran's ongoing cervical spine condition 
including arthritis was, as likely as not, related to his 
past injury that was sustained while in the military.  

Initially, the Board notes that reduced probative value is to 
be attached to the two statements from Dr. L.L. as they 
attribute the same disability to two separate etiologies.  
The physician did not indicate why she had changed her 
opinion as to the etiology of the disability between the time 
of the July 2002 and October 2003 letters.  

The veteran testified at a RO hearing in November 2004 that 
Dr. L.L. did not have access to his service medical records.  
The Court has held that post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Dr. L.L.'s opinion is based on 
the veteran's self-reported history of an in-service injury 
to his cervical spine which occurred in 1982.  The Board 
finds, however, that the objective and contemporaneous 
evidence of record does not support a finding that the 
veteran injured his neck in 1982.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  

The service medical records do not reference any direct 
injury to veteran's neck.  A March 1982 clinical record 
demonstrates the veteran complained of back, neck and leg 
pain which had been present for one week.  Physical 
examination revealed minor spasm in the back.  In April 1982, 
the veteran reported that the muscles of his cervical area 
were tight with some spasm.  The assessment was muscle strain 
in the neck.  Clinical evaluation of the spine was normal at 
the time of a September 1982 re-enlistment examination.  On a 
September 1982 Report of Medical History, the veteran 
indicated that he had or had had recurrent back pain.  An 
annotation to the document indicates the veteran reported it 
was a musculoskeletal problem which existed prior to service 
and was not considered disabling.  In November 1983, the 
veteran complained of a sore throat due to a stiff neck.  The 
assessment was muscle strain.  Clinical evaluation of the 
spine was determined to be normal at the time of a December 
1983 separation examination.  

There were references in the service medical records to 
problems with low back pain which were attributed to heavy 
lifting.  There were no references to the veteran being 
injured as a result of a fall.

The veteran has provided various accounts of the alleged 
in-service accident to the neck.  The fact that there are 
inconsistencies in the description of the alleged injury 
causes the Board to place reduced probative value on the 
veteran's self-reported medical history.  

On VA examination in February 1989, the veteran reported that 
he was injured when he was carrying steel bars up a flight of 
stairs with the help of some others when the ship suddenly 
rolled and he fell down the stairs.  He stated he immediately 
developed neck pain but continued to work that day.  The next 
day, he reportedly couldn't get out of bed due to neck pain.  
He reported he was treated with Flexoril, Tylenol 3 and bed 
rest.  Physical examination revealed a decrease in the range 
of motion primarily in the lumbar spine.  Muscle spasm was 
present in the cervical spine bilaterally.  The diagnosis was 
chronic lumbosacral pain with limitation of motion.  

On VA examination in June 1994, the veteran reported that he 
had a history of chronic pain as a result of an injury that 
he sustained in the Navy when he fell down some stairs.  He 
had pain in the lumbosacral area as well as in the cervical 
spine with changes in the weather and with movement.  The 
pertinent diagnosis was history of cervical dorsal pain.  The 
examiner noted a discrepancy between the movements the 
veteran reported he was able to make during range of motion 
testing versus the much fuller movements he exhibited while 
putting his clothes on.  

At the time of a March 1996 VA muscles examination, the 
veteran reported that, while he was storing some anchor 
chain, his ship shifted causing him to fall off a ladder.  
Several people then landed on top of him.  The next day, he 
could not move out of bed due to back pain.  He reported he 
was given two days bed rest and muscle relaxers.  He reported 
he had had continued back pain since that time from his neck 
to his buttocks.  

At the time of an August 1998 VA examination, the veteran 
reported that, in 1981, he was working in the store room 
which required a lot of heavy lifting and repetitive carrying 
and moving of heavy objects.  The day after working a very 
long day, he woke up and could hardly move due to back pain.  
He sought medical attention and was given medication and 
prescribed bed rest for two or three days.  He reported he 
was on six months restricted duty without lifting and then 
returned to full duty.  

At the time of a January 2001 VA examination, the veteran 
reported that he injured his back when he was loading cargo 
on a ship and he accidentally slipped and the cargo fell on 
top of him.  He fell down on the deck.  He reported X-rays 
were taken and he rested for a few days and was on light 
duty.  The pertinent diagnosis was no evidence of chronic 
lumbar strain.  

In October 2002, the veteran informed a VA neurologist that 
he injured his neck while serving in the Navy in 1981.  He 
reported he was standing on a ladder loading some material 
when the ship rolled and he fell off the ladder with the 
material landing on top of him.  He did not begin to complain 
of neck problems until 1987.  His neck had bothered him more 
in the last four years.  Physical examination revealed that 
movements of the low back were restricted with back pain but 
not leg pain.  No spasm was present.  The neurologist opined 
that he could find no convincing clinical evidence of nerve 
root compression in the neck or low back or spinal cord 
compression.  

A VA spine examination was conducted in June 2003.  The 
veteran reported he injured his neck when he was standing on 
a ladder loading some materials when the ship rolled and he 
fell off the ladder with the load landing on him.  However, 
he did not begin to complain of neck problems until 1987.  
MRI's were referenced as revealing multilevel ventral 
extradural defects.  The pertinent diagnosis was degenerative 
arthritis of the cervical spine with chronic C5-C6 
radiculopathy.  The examiner opined that the veteran's report 
of injuring his neck while on duty on the ship would lead him 
to believe that the neck injury would be a service-connected 
injury.  

A VA spine examination was conducted in November 2003.  The 
veteran reported he injured his back when he was loading a 
ship and climbing stairs when, suddenly, a case fell and he 
had to move away from the falling object but it fell on him 
anyway.  The next day his lower back was very painful and 
stiff.  The was put on rest for a few days and light duty for 
a few days after that.  Physical examination revealed no 
spasm.  Range of motion was extension was resisted to 10 
degrees of extension with complaints of pain, flexion was 
resisted to 20 degrees with complaints of pain.  Right and 
left lateral flexion was 10 degrees and rotation was 0 
degrees.  There was evidence of incoordination but no 
evidence of weakness or fatigability.  The diagnosis was 
history of back injury in the past currently manifested by 
limitation of motion of the spine but no neurological 
deficiency.  

The veteran testified in November 2004 that he injured his 
cervical spine when he was on a ship.  He was on the third 
step and was handing materials up the steps.  He also 
described these as a ladder.  He fell.  When he woke up the 
next morning, he could not move.  This was in 1981.  He 
testified that he was afraid of losing his job in the navy so 
he did not complain of back pain.  

As a result of the above, inconsistencies, the Board has 
placed reduced probative value on the veteran's self-reported 
medical history.  

The Board finds that Dr. L.L.'s opinion regarding direct 
service connection is based on an unsubstantiated account of 
an in-service injury.  It has no probative value.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board also finds that the report of the June 2003 VA 
examination which links a current neck disability to the 
veteran's active duty service is to be accorded no probative 
value because it, too, is based on self-reported history by 
the veteran which is not objectively confirmed.  The examiner 
indicated his opinion was based on a history provided by the 
veteran.  This opinion is also of no probative value.  Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-96 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

To the extent that the post-service clinical records include 
references to the veteran having a cervical spine disorder 
which was linked to active duty, these are also based on a 
self-reported history by the veteran which, as indicated 
above, the Board has found is not supported by the objective 
evidence of record.  Furthermore, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

The Board notes the veteran has also mis-reported his past 
military activities to other health care providers.  In March 
2000, the veteran informed a VA clinician that he served in 
the Navy from 1969 to 1973 and from 1978 to 1984 including 
service in Viet Nam from 1970 to 1971 where he was assigned 
to the shoreline where combat occurred.  A VA clinical record 
dated in September 2000 reveals the veteran reported he 
served in the Navy from 1969 to 1973 and from 1978 to 1984 
including service in Viet Nam in 1971 on board a combat 
riverboat.  At the time of a January 2001 VA examination, the 
veteran reported that he served in the military from 1978 to 
1984 and was stationed in Viet Nam for approximately one 
year.  The service personnel records associated with the 
claims file, however, do not evidence any military service 
prior to 1978 nor do they indicate in any way that the 
veteran served in the Republic of Viet Nam.  The Board finds 
this evidence to be further cause to attribute reduced 
probative value to the veteran's self-reported history.  

The fact that there is a several year gap in the clinical 
records wherein the veteran did not report the alleged 
in-service neck injury weighs against a finding that he 
experienced an in-service neck injury.  In August 1986, the 
veteran complained of chronic cervical to lumbar back pain 
which had been present 1981.  There was no report of an in-
service accident.  At the time of a January 1987 VA 
neurological examination, the veteran only reported that he 
had back problems as a result of heavy lifting, he did not 
report any accident.  At the time of a January 1987 VA 
examination, the veteran complained, in part, of neck 
stiffness and also some spasm.  No spasm was present on 
physical examination.  The pertinent diagnoses were chronic 
low back pan and neck pain with muscle spasm and some chronic 
weakness and also cervical disc degeneration and arthritis.  
There was no mention of any in-service accident.  The first 
indication in the claims file that the veteran alleged he 
injured his neck as a result of an in-service injury is dated 
in 1989.  

Based on the above determinations, the Board finds that the 
medical opinion from Dr. L.L. which attributes a current neck 
disability to an in-service accident is to be accorded no 
probative weight as it conflicts with another statement from 
the physician attributing the disability to a service-
connected disorder, was based on a self-reported history by 
the veteran which is not objectively confirmed and the Board 
has found reason to question the veteran's reports of the 
incidents due to discrepancies in the description of the 
alleged incident and due to other statements made to health 
care professionals which are not objectively confirmed.  

As indicated above, Dr. L.L. has also linked the current neck 
disability to the veteran's service-connected low back 
disorder.  Significantly, the physician did not provide any 
rationale for the opinion and, as indicated above, this 
opinion is in direct conflict with a subsequent opinion which 
links the neck disorder to an in-service injury.  The report 
of the June 2003 VA examination includes the annotation that 
the veteran's low back condition was not likely causing the 
cervical spine condition.  This examiner, however, also did 
not provide any rationale for the determination.  The Board 
finds there is no competent evidence of record which links 
the back disability to the service-connected low back 
disorder.  Service connection is not warranted on a secondary 
basis.  

There is no competent evidence of the presence of arthritis 
to a compensable degree within one year of the veteran's 
discharge which would allow for the grant of service 
connection on a presumptive basis.  The first post-service 
evidence of complaints of problems with the neck was dated in 
1986.  In January 1986, the veteran complained of pain in the 
back of the neck which had been present for 32 days.  The 
diagnosis was musculoskeletal pain.  The first actual 
diagnosis of the presence of degenerative arthritis of the 
cervical spine is the report of the X-ray examination dated 
in April 1986.  

The Board notes the veteran failed to report for a VA 
examination scheduled in June 2005.  The service connection 
claim must be decided on the evidence of record.  38 C.F.R. § 
3.655.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
degenerative arthritis of the cervical spine.  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for arthritis of the 
cervical spine has been reopened.  The appeal is granted to 
that extent only.  

Service connection for degenerative arthritis of the cervical 
spine with upper extremity radiculopathy is not warranted.  
The appeal is denied.  


REMAND

The veteran is claiming entitlement to a rating in excess of 
20 percent for chronic lumbosacral strain.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  The veteran has not been provided any notice 
regarding the 2003 change in rating criteria.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The veteran is also claiming entitlement to a rating in 
excess of 10 percent for post-operative bilateral inguinal 
hernias.  A review of the claims file demonstrates that the 
veteran has not been provided with a letter which sets out 
the requirements for an increased rating and specifically for 
an increased rating for the bilateral inguinal hernias.  

If, as here, the record has procedural defects with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  The Board must remand the case to the agency 
of original jurisdiction because the record does not show 
that the appellant was provided any notice under the VCAA 
with regard to the claim of entitlement to a rating in excess 
of 20 percent for chronic lumbosacral strain and he was 
provided inadequate notice with regard to the hernia claim.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir.)

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice in accordance 38 
U.S.C.A. 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  The notice should also inform 
the veteran of the revised rating criteria 
for evaluation of spinal disorders.  

2.  Following completion of the above, 
review the evidence and determine whether 
the veteran's claims may be granted.  All 
pertinent rating criteria should be 
considered.  If any issue on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


